
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.64

DATED as of 19 FEBRUARY 2002


EMPLOYMENT AGREEMENT


METROMEDIA INTERNATIONAL


GROUP, INC.


AND


HAROLD F. PYLE, III


--------------------------------------------------------------------------------

DATED AS OF 19 FEBRUARY 2002

PARTIES

        (1)  METROMEDIA INTERNATIONAL GROUP, INC., a company with its principal
business address at 505 Park Avenue, 21st Floor, New York, NY 10022 (the
Company"); and

        (2)  Harold F. ("Ernie") Pyle, III currently
of                        (the "Employee").

INTERPRETATION

        (1)  In this Agreement, unless the context otherwise requires, the
following terms shall have the meanings set out below:

the Appointment   the employment of the Employee pursuant to this Agreement;
the Board
 
the board of directors of the Company for the time being (including any
committee of the Board);
"Change of Control"
 
the occurrence of any of the following events:
 
 
(A) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the United States Securities Exchange Act of 1934, as amended (the "Exchange
Act")) becomes a "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 40% or
more of the voting power of the then outstanding securities of the Company;
 
 
(B) (i) the merger or consolidation of the Company with another corporation
where the shareholders of the Company, as the case may be, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to 50% or more of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or where the
members of the Board, immediately prior to the merger or consolidation, would
not, immediately after the merger or consolidation, constitute a majority of the
board of directors of the surviving corporation, (ii) the sale or other
disposition of all or substantially all of the assets of the Company (other than
to a wholly owned subsidiary), or (iii) a liquidation or dissolution of the
Company; or
 
 
(C) after the date of this Agreement, directors are elected such that a majority
of the members of the Board of Directors of the Company shall have been members
of the Board of Directors of the Company for less than 24 months, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.
the Commencement Date
 
February 19, 2002;
 
 
 

2

--------------------------------------------------------------------------------


Documents
 
documents, disks, memory, notebooks, tapes or any other medium, whether or not
eye-readable, on which information may from time to time be recorded;
Group Company
 
the Company and any company which directly or indirectly controls, is controlled
by, or is under common control with the Company, including without limitation
Metromedia International Telecommunications, Inc., PLD Telekom Inc. and any of
their respective affiliates or subsidiaries;
Home Country
 
United States;
Key Employee
 
any individual who is (or was in the 12 months period prior to the Termination
Date) employed in either (a) an executive or management capacity; or (b) a
capacity in which he has access to or obtained Confidential Information, but
(for the avoidance of doubt) not including any employee whose duties are purely
administrative or clerical or who is employed in a support capacity;
Permitted Interest
 
an interest in (i) any class of shares or other securities of any company which
are traded on a recognized stock exchange which amounts to not more than five
percent of such class of issued shares or securities or (ii) any regulated
mutual fund or authorized unit trust;
Place of Employment
 
shall have the meaning given in Section 1.2;
Pre-Termination
 
Period the period of six months immediately preceding the Termination Date;
Supervisor
 
the President of the Company;
Termination Date
 
the date of termination or expiration of the Appointment howsoever occurring.

        (2)  The expressions "subsidiary" and "affiliate" have the meanings
given to them under the law of the State of New York.

        (3)  References to any legislation are to be construed as referring also
to any enactment or re-enactment thereof (whether before or after the date
hereof), and to any previous enactment which such enactment has replaced (with
or without amendment provided that the amendment does not change the law as at
the date hereof) and to any regulation or order made thereunder.

OPERATIVE PROVISIONS

1      Title, Job Description, etc.

        1.1  The Company shall employ the Employee and the Employee shall serve
the Company as Senior Vice President and Chief Financial Officer with an initial
job description as set forth in Schedule I hereto.

        1.2  The Employee shall be principally based at the Company's offices in
New York, New York ("Place of Employment"), but shall be required to attend and
work at any location (whether within or outside the United States) on a
temporary basis as reasonably required of him from time to time.

3

--------------------------------------------------------------------------------


        1.3  The hours of work of the Employee are not fixed but are the usual
working hours at the location at which the Employee is principally based or, if
applicable, at which he may be working and such additional hours as may be
necessary to enable him properly to discharge his duties.

        1.4  The Company reserves the right to change the Employee's title from
time to time to reflect any change in his responsibilities.

        1.5  The terms of the Appointment shall include, and the Employee shall
be bound by and entitled to the benefits of the Company's Employee Handbook and
the Company's Corporate Policies Handbook, as they may be amended or
supplemented from time to time, except to the extent inconsistent with this
Agreement or any relocation or secondment agreement. In the event of any
conflict or inconsistency between any relocation or secondment agreement and
this Agreement, the terms of such relocation or secondment agreement shall
govern, and, in the event of any inconsistency between (i) the terms of such
Employee Handbook or Corporate Policies and (ii) this Agreement, the terms of
this Agreement shall govern.

        1.6  The Employee represents and warrants that he is not a party to any
agreement, contract (whether of employment or otherwise) or understanding which
would in any way restrict or prohibit the Employee from undertaking the
Appointment or performing any of his duties in accordance with this Agreement.

2      Period of Engagement

        2.1  The Appointment shall commence on the Commencement Date and will
continue through February 19, 2004, unless earlier terminated: (i) by either
party giving to the other not less than six month's notice in writing or
(ii) pursuant to the provisions of Sections 2.2 or 9.1 hereof.

4

--------------------------------------------------------------------------------

        2.2  In addition, the Employee may terminate this Agreement by giving to
the Company not less than one month's notice in writing to that effect in the
case of the following:

(a)a Change of Control shall have occurred; or

(b)the Company shall have employed a person in a financial capacity who is to
have a position senior in the Company to the Employee's position.

        In the event of a termination pursuant to this Section 2.2, the Company
shall pay the Employee upon the expiration of such notice, an amount equal to
the Employee's annual salary and benefits as of such date.

        2.3  Neither the Company nor any other Group Company shall be obliged to
provide work for the Employee at any time after notice of termination of the
Appointment shall have been given by (i) either Party pursuant to Section 2.1 or
(ii) the Company pursuant to Section 9, and, in the event such notice is given,
the Company may, in its discretion, take any one or more of the following steps:

(a)require the Employee to comply with such conditions as it may specify in
relation to attending at, or remaining away from, the place(s) of business of
the Company or any other Group Company;

(b)assign the Employee to other duties; or

(c)withdraw any powers vested in, or duties assigned to, the Employee.

3      Duties

        3.1  During the term of the Appointment, the Employee shall have the
following duties and obligations:

(a)to serve the Company and other Group Companies by performing such services
and carrying out such duties as may be assigned to him from time to time by his
Supervisor;

(b)to use his best endeavors at all times to promote the interests and welfare
and maintain the goodwill of the Company and other Group Companies, and not to
do, and to exercise all reasonable endeavors to prevent there being done,
anything which may be prejudicial or detrimental to the Company or any other
Group Company;

(c)to faithfully and diligently perform his duties and to exercise and carry out
such powers and functions as may from time to time be vested in him;

(d)to devote the whole of his time and attention and the full benefit of his
knowledge, expertise and skills to the proper performance of his duties (unless
on holiday as permitted by this Agreement or prevented by ill health or
accident);

(e)to give (in writing if so requested) to his Supervisor or such other
person(s) as may be notified to him, such reports, information and explanations
regarding (i) the affairs of the Company and/or any other Group Company, or
(ii) other matters relating to the Appointment as may be usual or may be
specifically required of him; and

(f)to comply with (i) any applicable Company policy relating to dealings in
securities of the Company or any other Group Company, (ii) all applicable rules
and regulations from time to time laid down by the Company concerning its
employees generally, and (iii) all lawful directions given to him from time to
time.

        3.2  Subject to the provisions of Section 3.1, the Employee shall have
such powers and responsibilities in conducting the business of the Company
and/or any other Group Company in the

5

--------------------------------------------------------------------------------


ordinary course as may from time to time be delegated to the Employee. These
powers and responsibilities may be changed or withdrawn from time to time.

4      Salary, Benefits and Expenses

        4.1  The Company shall pay the Employee for the proper performance of
his duties under this Agreement a monthly salary of $25,000.00 ($300,000 on an
annualized basis) (the "Salary"). Any salary or other compensation that the
Employee receives from any other Group Company will, unless otherwise
specifically agreed otherwise with the Employee at the time, be offset against
the Salary receivable under this Agreement, thereby reducing the Salary payable
under this Agreement by the net amount received from such other Group Company.

        4.2  The Salary will:

(a)accrue from day to day and be payable in equal semi-monthly installments in
arrears,

(b)be payable in lieu of any other fees or remuneration of any description which
the Employee might be entitled to (or may in fact) receive from the Company or,
any other Group Company or any other company or association in which the
Employee holds office as a nominee or representative of the Company or any Group
Company (and the Employee shall, at the discretion of the Board, either waive
his right to any such fees or remuneration or deliver the same to the Company
forthwith upon receipt);

(c)be paid by credit transfer to the account nominated by the Employee from time
to time; and

(d)be subject to set-off by the Company from time to time in respect of any
liability of the Employee to the Company or any other Group Company.

        4.3  In addition to the Salary payable to the Employee, the Employee
will be eligible for an annual bonus, based on the Company's group bonus plan,
as it may exist or be amended from time to time.

        4.4  All payments to the Employee hereunder shall be subject to
deduction for withholding taxes or other items required to be deducted by an
employer pursuant to the laws of the country of which the Employee is a citizen
or resident and/or in which he is rendering services, as applicable. The
Employee hereby consents to the making of all such deductions and agrees to
repay to the Company and/or any other Group Company as applicable, promptly upon
demand any amount which the Company or such other Group Company, as the case may
be, failed for any reason whatsoever to deduct from any payment made to the
Employee.

        4.5  The Company will, as promptly as practicable, recommend to the
Board of Directors of the Company that options giving the Employee the right to
purchase an aggregate of 100,000 shares of the Company's Common Stock be granted
to you pursuant to the Company's stock option plan, a copy of which has been
provided to the Employee. However, the Employee acknowledges that the Company
cannot guarantee that the options will be granted. Furthermore, any grant is
subject to such exercise prices and vesting schedules as the Company board may
set.

        4.6  The Employee will also be eligible for the other benefits provided
to employees of the Company who are based in the New York office, subject to the
terms and conditions of any benefit plans, as described in more detail in the
Company's Employee Handbook.

        4.7  Any benefits which may from time to time be provided to the
Employee or his family which are not referred to in this Agreement shall be
provided on a discretionary basis only and, unless specifically agreed in
writing, shall not form part of the Employee's terms and conditions of
employment, and may be changed or discontinued at any time.

6

--------------------------------------------------------------------------------

5      Holiday

        In addition to the usual public and bank holidays in the country in
which he is working, the Employee shall be entitled to working days' paid
vacation during the term of this Agreement, subject to the provisions of
Section 3.2 (Vacation) of the Company's Employee Handbook, which sets forth,
among other things, the calculation of those days and the procedure to be
followed in taking them.

6      Restrictions upon Other Activities

        6.1  The Employee shall not (a) during the Appointment carry on or be
concerned, engaged or interested directly or indirectly (whether as principal,
shareholder, partner, financier, employee, consultant, director, officer, agent
or otherwise) in any trade or business other than that of the Company or any
other Group Company, and shall not engage in any other activity which the
Company reasonably considers may impair his ability to perform his duties under
this Agreement; and (b) for a period of the greater of (i) three months
following the Termination Date and (ii) any period during which the Employee
receives remuneration hereunder following the Termination Date, carry on or be
concerned, engaged or interested directly or indirectly (whether as principal,
shareholder, partner, financier, employee, consultant, director, officer, agent
or otherwise) in any trade or business which is in competition with the business
of the Company or any other Group Company carried on at the Termination Date in
any country in which the Company or such Group Company (or any entity in which
such Group Company has a greater than 10% economic interest) operates; provided
that the foregoing shall not apply to the holding of a Permitted Interest.

        6.2  The Employee shall not during the Appointment and for a period of
six months thereafter (except in a purely social capacity, for the legitimate
business interests of his then-current employer or with the prior written
consent of the Board) make any contact, whether formal or informal, written or
oral, with any past, current or prospective suppliers, customers or clients of
the Company or any other Group Company with whom the Employee has had business
dealings at any time during the Appointment (including but not limited to for
the purposes of setting up a competing business or seeking employment).

        6.3  The Employee shall not during the Appointment and for a period of
six months thereafter either on his own behalf or on behalf of any person, firm
or company:

(a)solicit, approach or deal with, offer goods or services to, accept custom
from, or entice away, any person, firm or company who was a client or customer
of the Company or any other Group Company during the Appointment, and with whom
the Employee has been actively engaged or involved by virtue of his duties
hereunder during the Pre-Termination Period; or

(b)solicit, approach or deal with, or offer goods or services to, or entice away
from the Company or any other Group Company, or interfere with any person, firm
or company who was a supplier, sales agent or distributor of the Company or such
other Group Company during the Appointment and in each case with whom the
Employee has been actively engaged or involved by virtue of his duties hereunder
during the Pre-Termination Period;

provided that nothing contained in sub-sections (a) and (b) above shall prohibit
the Employee from carrying out any activities which are not in competition with
any part of the business of any Group Company with which the Employee was
involved in during the Pre-Termination Period.

        6.4  The Employee shall not during the Appointment and for a period of
six months thereafter either on his own behalf or on behalf of any person, firm
or company:

(a)approach, solicit, hire or endeavor to entice away from the Company or any
other Group Company any Key Employee of the Company or such Group Company, or
discourage from being employed by the Company or such Group Company any person
who, to the knowledge of the Employee, is a prospective Key Employee of the
Company or such Group Company; or

7

--------------------------------------------------------------------------------

(b)employ or procure another person to employ any such person.

        6.5  The restrictions set out in this Section 6 are without prejudice to
any other fiduciary duties owed to the Company or any other Group Company,
whether express or implied. The Employee acknowledges that the covenants and
undertakings in this Section 6 are made for the benefit of the Company and all
other Group Companies, and each of them shall be considered to be a third party
beneficiary of such covenants and undertakings and, in the event of any breach
thereof in relation to any such company, the applicable Group Company shall be
entitled to enforce such breached covenant or undertaking directly against the
Employee.

        6.6  The Employee (who acknowledges that, in the course of the
Appointment, he is likely to have dealings with the clients, customers,
suppliers and other contacts of the Company and the other Group Companies)
agrees that each of the restrictions in this Section 6 is separate and distinct,
is to be construed separately from the other restrictions, and is reasonable as
regards its duration, extent and application for the legitimate business
interests of the Company and the other Group Companies. However, in the event
that any such restriction shall be found to be void or unenforceable but would
be valid and enforceable if some part or parts of it were deleted or revised,
the Employee agrees that such restriction shall apply with such deletions and/or
revisions as may be necessary to make it valid and effective.

7      Employee Conduct

        The Employee hereby acknowledges that he has received, read and
understands, and agrees to comply in all respects with the Company's Employee
Handbook and the Company's Corporate Policies Handbook, and the policies and
procedures set forth therein, as they may be amended and supplemented from time
to time.

8      Remedies

        The Employee expressly acknowledges that the remedy at law for any
breach of Sections 6 and 7 may be inadequate and that upon any breach or
threatened breach, the Company or any other Group Company affected by such
breach shall be entitled as a matter of right to injunctive relief in any court
of competent jurisdiction, in equity or otherwise, and to enforce the specific
performance of the Employee's obligations under those provisions without the
necessity of proving the actual damage or the inadequacy of a legal remedy. The
rights conferred by the preceding sentence shall not be exclusive of, but shall
be in addition to, any other rights or remedies which such company may have at
law, in equity or otherwise.

9      Termination

        9.1  The Company may at any time terminate the Appointment with
immediate effect (or any such longer period of notice as the Company shall see
fit) by giving the Employee written notice in any of the following events:

(a)If the Employee at the time the notice is given is prevented by reason of
Incapacity from appearing at his customary place of work and/or fully and
properly performing his duties, and has been so prevented for at least a
continuous period of 90 days or for an aggregate period of at least 90 days
(whether or not, in either case, working days) in the preceding twelve months.

(b)If the Employee shall have:

          (i)  committed an act of fraud or dishonesty, been convicted of a
serious crime or been guilty of gross misconduct (whether or not in any such
case connected with the Appointment);

8

--------------------------------------------------------------------------------

        (ii)  committed any material breach of, or, after having been given
warning in writing, any repeated or continued breaches of, any of his duties
hereunder or any of his express or implied obligations arising from the
Appointment, including refusing to comply with any proper instructions given to
him;

        (iii)  been guilty of conduct or permitted or suffered to occur events
or actions by others tending to bring the Company or any other Group Company
into disrepute;

        (iv)  committed any act which materially and adversely affects his
ability properly to carry out his material duties hereunder;

        (v)  failed, after having been given warning in writing and an
opportunity to cure, to have performed the material part of his duties to the
satisfaction of his Supervisor; or

        (vi)  become bankrupt, claimed the benefit of any legislation for the
time being in force for the relief of insolvent debtors, or proposed or made any
arrangement or composition with his creditors.

        9.2  Upon termination of the Appointment however arising:

(a)The Employee shall immediately upon the request of the Board (i) resign from
all offices held by him in the Company or any other Group Company and from all
other appointments or offices which he holds as nominee or representative of the
Company or any other Group Company, and (ii) terminate any powers of attorney,
signatory powers or other authorizations which he may have received from the
Company or any other Group Company, and, if he fails so to do, the Company is
irrevocably authorized by the Employee to appoint some person in his name and on
his behalf to execute such documents and to do such other things as are
reasonably necessary to give effect to such resignations and terminations.

(b)The Employee (or, if he shall be dead, of unsound mind or bankrupt, his
personal representatives or such other persons as shall be appointed to
administer his estate and affairs) shall deliver to the Company in accordance
with the directions of the Board all computers, cell phones and other equipment
belonging to the Company or any other Group Company, and all keys, security
passes, credit cards, Documents and other property belonging to or relating to
the businesses or affairs of the Company or any other Group Company, including
all copies of all Documents containing Confidential Information (and all copies,
extracts or notes of any of the same) which may be in his possession or under
his control (or that of his personal representatives or such other persons).

(c)The Employee shall cooperate to the extent requested by the Board in the
transfer of his duties and responsibilities to the person designated as his
successor.

(d)All benefits of whatever nature due to the Employee from the Company or any
other Group Company shall cease with immediate effect as of such termination.

(e)Except if the Appointment is terminated pursuant to Section 9(1)(b), in which
event there shall be no entitlement to any bonus, any bonus payable to the
Employee pursuant to Section 4.3 hereof shall be pro rated over the number of
months actually worked by the Employee during the year for which the bonus is
payable, and the Employee shall receive only that portion of the bonus which
relates to the portion of the year in which he worked, and his right to receive
any bonus shall in all events be subject to the terms and conditions of the
applicable bonus arrangement.

(f)The Employee shall have no separate entitlement to any severance or similar
payment in respect of the termination of his employment, however arising.

9

--------------------------------------------------------------------------------



        9.3  Except as provided pursuant to Section 2.2 hereof, the Employee
shall have no claim against the Company or any other Group Company:

(a)by reason of the merger, consolidation, continuation, dissolution or
liquidation of the Company, or the sale of all or substantially all of the
assets of the Company, provided that the Employee shall have first been offered
in writing a new appointment with the successor or surviving company on terms no
less favorable to him than under this Agreement; or

(b)in relation to any provision of the charter or other constituent documents of
any Group Company, or any agreement, plan or arrangement, which (i) has the
effect of requiring the Employee to sell or give up any shares, securities,
options or rights at any price, or (ii) causes any options or other rights
granted to him to become prematurely exercisable or lapse.

        9.4  Upon a termination pursuant to Section 2.1(i) hereof, the Company
may, in its discretion, pay the Employee in lieu of all or any unexpired period
of notice a sum equal to the Salary only which the Employee would have received
in such period whereupon this Agreement shall terminate with immediate effect.
If the Company elects in its discretion to continue to pay the Salary to the
Employee during the unexpired period of notice rather than paying such amount in
a lump sum, then the Company shall also provide the benefits under this
Agreement to the Employee for such unexpired period of notice.

        9.5  The Board of the Company may at any time suspend the Employee
pending the making and completion of such investigation regarding the conduct of
the Employee as it thinks fit. While the suspension continues, unless
specifically otherwise provided in this Agreement, the Employee shall continue
to receive the Salary and other benefits set out in this Agreement. During the
period of suspension, neither the Company nor any other Group Company shall be
obliged to provide work to the Employee and the Employee shall be required to
comply with such conditions as the Company may specify in relation to attending
at or remaining away from the places of business of the Company and/or any other
Group Company. Nothing in this Section 9.5 shall be deemed to prevent the
Appointment from being terminated pursuant to the terms of this Agreement during
or after any such investigation, whether on the grounds of the matter being
investigated or otherwise.

10    Notices

        Notices by either party:

(a)must be in writing addressed to the Company or the Employee at their
respective addresses set out at the commencement of this Agreement, or such
other address as either may notify to the other from time to time; and

(b)will be effectively served:

          (i)  on the day of receipt, where any hand-delivered letter (including
any delivery by recognized overnight courier) or facsimile transmission is
received on a business day before or during normal working hours;

        (ii)  on the following business day, where any hand-delivered letter
(including any delivery by recognized overnight courier) or facsimile
transmission is received either on a business day after normal working hours or
on any other day; or

        (iii)  on the fifth business day following the day of mailing to an
overseas address of any letter sent registered or certified mail.

11    General

        11.1 This Agreement, which contains all the terms of the Appointment, is
in substitution for all contracts between the Company and any other Group
Company and the Employee (whether written,

10

--------------------------------------------------------------------------------

oral or governed by a course of dealings) prior to the date hereof, each of
which shall be deemed to have terminated with effect from the Commencement Date.

        11.2 Unless the context of this Agreement clearly requires otherwise,
(a) references to the plural include the singular, the singular the plural, and
the part the whole, and (b) references to one gender include all other genders.

        11.3 The section and other headings contained in this Agreement are for
reference purposes only and shall not control or affect the construction of this
Agreement or the interpretation thereof in any respect.

        11.4 The waiver, express or implied, by either party of any right under
this Agreement or any breach by the other shall not constitute or be deemed a
waiver of any other right or breach under this Agreement or of the same right or
breach on another occasion.

        11.5 No amendment, change or addition to the terms of this Agreement
shall be effective or binding on either Party unless reduced to writing and
executed by both Parties.

        11.6 The Employee undertakes not to disclose or communicate any terms of
the Appointment to any other employee of any Group Company or to any third party
(other than for the purpose of obtaining professional advice or other than as
required by applicable law, including the securities laws and regulations of the
United States).

        11.7 Any provision of this Agreement, which contemplates or is capable
of operation after the termination of the Appointment shall apply
notwithstanding termination of the Appointment howsoever arising.

        11.8 If any provision of this Agreement or application thereof to anyone
under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision in any jurisdiction.

        11.9 This Agreement is governed by and is to be construed in accordance
with the laws of the State of New York, without regard to the conflicts of laws
principles thereof, and the parties hereby submit to the non-exclusive
jurisdiction of the courts of and in the State of New York.

        11.10  In order to keep and maintain accurate records relating to the
Employee's employment, it will be necessary for the Company to record, keep and
process personal data relating to the Employee. This data may be recorded, kept
and processed on computer and/or in hard copy form. To the extent that it is
reasonably necessary in connection with the Employee's employment and the
performance of the Company's responsibilities as an employer, it may be
necessary for the Company to disclose this data to others.

        By signing this Agreement, the Employee consents to the recording,
processing, use, disclosure, and transfer by the Company of personal data
relating to him.

        For all purposes required by law, the Company has nominated the chief
legal officer of the Company as its representative.

11

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF the Parties have executed this Employment Agreement.


 
 
METROMEDIA INTERNATIONAL GROUP, INC.
 
 
By:
/s/ Carl C. Brazell, Jr.

--------------------------------------------------------------------------------


 
 
/s/ Harold F. Pyle III

--------------------------------------------------------------------------------

Harold F. ("Ernie") Pyle, III

12

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT METROMEDIA INTERNATIONAL GROUP, INC. AND HAROLD F. PYLE,
III
